Filed 11/5/15 Galland v. Governing Bd. of the Los Angeles Unif. School Dist. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


GABRIEL GALLAND,                                                     B258018

         Plaintiff and Appellant,                                    (Los Angeles County
                                                                     Super. Ct. No. BS145931)
         v.

GOVERNING BOARD OF THE LOS
ANGELES UNIFIED SCHOOL
DISTRICT et al.

         Defendants and Respondents.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
James C. Chalfant, Judge. Affirmed.


         Ronald C. Lapekas for Plaintiff and Appellant.


         Bergman Dacey Goldsmith, Gregory M. Bergman, Michele M. Goldsmith, and
Mark W. Waterman for Defendants and Respondents.




                                                   *         *         *
       A public school district initiated administrative dismissal proceedings against one
of its teachers. That teacher moved to dismiss those proceedings because the charges
against him were not properly “verified”; because he was suspended without pay before
the evidentiary hearing on the charges; and because the “immoral conduct” charge is
unconstitutionally vague. The administrative tribunal rejected the teacher’s challenges,
and so did the trial court when the teacher subsequently filed a writ. We also conclude
that the administrative proceedings were conducted appropriately and constitutionally.
Accordingly, we affirm.
                     FACTS AND PROCEDURAL BACKGROUND
I.     Alleged Misconduct
       Gabriel Galland (plaintiff) was working for the Los Angeles Unified School
District (the district) as a permanent certificated teacher in 2012. The district received
reports that plaintiff had engaged in several acts of misconduct during 2012. In January
2012, he was “disrespectful” and “aggressive” when addressing the assistant principal of
his school. In April and May 2012, he told his entire class that another teacher was a
“mija” who should be selling tamales; told the class that they have no future and will
amount to nothing; told one student that his future entailed “selling oranges”; told another
student that he was a “shit” who would never amount to anything because he is black;
and made gorilla noises after asking a black student to leave the classroom. In August
2012, he put his finger in a student’s face and yelled. In September 2012, he pushed and
yelled at a student using profanity; grabbed and pushed another student; and in the course
of kicking a student out of class, pushed that student in the chest and argued with him in
view of the class.




                                              2
II.    Investigation and Initiation of Disciplinary Process
       School administrators met with plaintiff in January, May and November 2012 to
                                                                          1
discuss the incidents and to give plaintiff the opportunity to respond.
       On March 5, 2013, the district served plaintiff with a notice of unsatisfactory acts
and with a notice of suspension, both of which expressly referred to the August and
September 2012 incidents, and which incorporated by reference the incidents
memorialized at the earlier meetings. Plaintiff denied the charges.
       In March and April 2013, the district’s administrator of operations sent plaintiff
four letters attempting to set up a meeting at which plaintiff could “present any
statements or documents on [his] own behalf” to assist the administrator in deciding
whether or not to recommend that the district’s Board of Education (governing board)
move forward with the dismissal. Each of those letters “[a]lternatively” advised plaintiff
that “if [he] wish[ed] to resign,” he could fill out an attached resignation form and that
any resignation would be “forwarded to the Board of Education instead of the
recommended discipline.” Plaintiff and his representative ultimately met with the
administrator on April 22, 2013. After hearing from plaintiff, the administrator decided
to recommend dismissal to the governing board.
       On September 27, 2013, the district’s Chief Human Resources Officer filed a
statement of charges with the board. The statement of charges listed five different
“causes” (or statutory bases) for dismissing plaintiff, two of which also authorized his
immediate suspension without pay. It also enumerated all eleven incidents from January
through September 2012. The line above the officer’s signature stated: “The
undersigned verifies on information and belief that the foregoing Charges are true and
correct.” A few weeks later, the governing board met in closed session and voted that
good cause existed for plaintiff’s dismissal and to suspend plaintiff without pay.



1     Plaintiff did not include the memoranda that memorialized the January and May
meetings, but the record indicates that these meetings occurred and were memorialized.


                                              3
III.   Hearing On Disciplinary Charges
       The governing board provided plaintiff notice of its action in a letter dated
October 9, 2013, and informed him that he had 30 days to request an evidentiary hearing
before the Commission on Professional Competence (commission) contesting the
charges. Plaintiff requested a hearing. The district’s Chief Human Resources Officer
thereafter filed an “accusation” against plaintiff that detailed the same causes and charges
set forth in the initial statement of charges.
       Plaintiff then filed a motion to dismiss the charges on the grounds that (1) the
statement of charges was not properly verified, and (2) he was not accorded due process
prior to being suspended without pay. The commission denied the motion to dismiss.
IV.    Litigation
       Plaintiff filed a petition for writ of mandate in the Los Angeles County Superior
Court. In the operative first amended petition, plaintiff alleged that the dismissal
proceedings were defective for the same reasons raised in his motion to dismiss, and
                                                      2
additionally because Education Code section 44939 is unconstitutionally vague.
Plaintiff thereafter filed an ex parte application for a peremptory writ specifically
challenging the commission’s denial of his motion to dismiss.
       The trial court denied plaintiff’s application and “denied” the petition “on the
merits” as well. Plaintiff did not request a statement of decision.
                                                                            3
       After the trial court entered judgment, plaintiff timely appealed.



2     Unless otherwise indicated, all further statutory references are to the Education
Code in effect through December 31, 2014 (prior to the amendments of Stats. 2014, c. 55
(A.B.215), § 3, eff. Jan. 1, 2015).

3      In his reply brief, plaintiff suggests that the district’s appearance as a respondent
on appeal is insufficient because he is challenging the actions of the governing board and
the commission. For purposes of administrative discipline, however, these entities
function as one. The commission is the governing board’s final decision maker on issues
of employee discipline once its procedures are invoked (§ 44944, subd. (c)(4)), and the
governing board is the district’s decision-making body (§ 35010, subd. (a)).

                                                 4
                                        DISCUSSION
       Plaintiff makes two sets of arguments on appeal: (1) the governing board (and
hence the commission) lacked subject matter jurisdiction over his disciplinary proceeding
because the statement of charges and accusation were not signed under “penalty of
perjury”; and (2) the proceeding violated his constitutional rights to due process because
(a) he was not accorded meaningful predeprivation review of his immediate suspension
without pay, in violation of Skelly v. State Personnel Board (1975) 15 Cal. 3d 194
(Skelly), and (b) the “immoral” conduct charge is unconstitutionally vague on its face and
as applied.
       Although a trial court engaging in writ review of administrative proceedings
reviews both the evidence and the law regarding those proceedings de novo (Mendiola v.
CPS Security Solutions, Inc. (2015) 60 Cal. 4th 833, 840 [questions of law]; Code Civ.
Proc., § 1094.5 [evidence]; San Diego Unified School Dist. v. Commission on
Professional Competence (2011) 194 Cal. App. 4th 1454, 1461 [evidence]), our review is
more deferential. We also review questions of law such as questions of statutory
construction and constitutional interpretation de novo (Donahue Schriber Realty Group,
Inc v. Nu Creation Outreach (2014) 232 Cal. App. 4th 1171, 1176), but review the trial
court’s factual findings for substantial evidence (DeYoung v. Commission on
Professional Competence (2014) 228 Cal. App. 4th 568, 574 (DeYoung)). Under
substantial evidence review, we resolve all conflicts and draw all reasonable inferences in
favor of the trial court’s findings. (Ibid.)
I.     Overview of Administrative Review Process
       A permanent certificated public school teacher has a vested property right in his or
her job and “‘may not be deprived of it without due process of law.’” (DeYoung, supra,
228 Cal.App.4th at p. 574, quoting Raven v. Oakland Unified School Dist. (1989) 213
Cal. App. 3d 1347, 1357.) The Education Code sets forth the general procedural




                                               5
requirements, including administrative review, that must precede any dismissal or
              4
suspension. (See § 44932 et seq.; Shields v. Poway Unified School Dist. (1998) 63
Cal. App. 4th 955, 958 (Shields).)
          The statutes start from the premise that a teacher may be suspended or dismissed
only for “cause.” (§§ 44932, subd. (a) [enumerating 11 different causes], 44933
[allowing for dismissal or suspension on other, nonenumerated grounds]; Shields, supra,
63 Cal.App.4th at p. 958.) The process to suspend or dismiss a teacher is initiated in one
of two ways: (1) “written charges, duly signed and verified by the person filing them,”
may be filed with the school district’s governing board; or (2) the governing board itself
can “formulate[]” written charges. (§ 44934.) In either case, the written statement of
charges must set forth (1) the statutory grounds for suspension or dismissal, and
(2) “specify instances of behavior and the acts or omissions constituting the charge.”
(Ibid.)
          The governing board then votes on whether to suspend or dismiss the teacher
based upon the statement of charges. (§ 44934; Kolter v. Commission on Professional
Competence (2009) 170 Cal. App. 4th 1346, 1349.) If the charges involve “unprofessional
conduct,” the board cannot vote until the district has given the teacher a 45-day
“opportunity to correct his or her faults.” (§ 44938, subd. (a); Blake v. Commission on
                                                              5
Professional Competence (1989) 212 Cal. App. 3d 513, 517.) The board may also vote to
immediately suspend the teacher without pay if the charges involve “immoral conduct,
conviction of a felony or of any crime involving moral turpitude, . . . incompetency due



4      Separate procedures are to be followed, for example, when the teacher is charged
with a “mandatory leave of absence offense” (namely, crimes involving sex or drugs)
(§§ 44940, 44940.5); or when the teacher is “suffering from mental illness of such a
degree as to render him or her incompetent to perform his or her duties” (§ 44942).

5     There is a 90-day hiatus if the charges involve “unsatisfactory performance.”
(§ 44938, subd. (b)(1)).


                                               6
to mental disability, . . . willful refusal to perform regular assignments without reasonable
cause,” or advocating communism. (§ 44939; Fontana Unified School Disrict v. Burman
(1988) 45 Cal. 3d 208, 215-216.)
       If the governing board votes to suspend or dismiss, the board must give the teacher
notice of that intent (§ 44934), along with (1) a copy of the written charges (§ 44936),
and (2) an advisement that the teacher has 30 days to file a notice contesting the
governing board’s decision and demanding an evidentiary hearing (§§ 44934, 44937). If
the teacher demands an evidentiary hearing, the governing board may either rescind its
action or schedule a hearing. (§ 44943.) The hearing is initiated by filing a written
                                                 6
statement of charges known as an “accusation.” (Gov. Code, § 11503, subd. (a),
eff. Jan. 1, 2014; accord, Gov. Code, § 11503, as amended by Stats.1947, c. 491, p. 1470,
§ 3.) The hearing is before the three-member commission unless the parties stipulate to a
hearing before a single, administrative law judge. (§ 44944.) After hearing evidence, the
commission must choose between three options: (1) dismissing the teacher;
(2) suspending the teacher without pay for a fixed period of time; or (3) finding that the
teacher should not be dismissed or suspended. (§ 44944, subd. (c)(1).) The
commission’s decision is deemed to be the governing board’s decision. (§ 44944,
subd. (c)(4).) If the teacher was immediately suspended without pay, he or she is entitled
to reimbursement for lost wages if that suspension is later overturned. (§ 44946.)
       The teacher has the right to seek writ review of the commission’s decision.
(§ 44945.)
II.    Subject Matter Jurisdiction of Governing Board and Commission
       Plaintiff argues that the board lacked subject matter jurisdiction. His argument
rests on two premises: (1) the Education Code requires that the statement of charges and


6       The Education Code was subsequently amended to do away with the requirement
of a separate written accusation as long as the governing board’s notice to an employee of
its intent to dismiss or suspend the employee is accompanied by written charges filed or
formulated under section 44934. (See § 44934, subd. (e), as amended by Stats. 2014,
c. 55 (A.B.215), § 3, eff. Jan. 1, 2015.)

                                             7
accusation be “verified,” and this means those documents must be signed under “penalty
of perjury” (which they were not in this case); and (2) the absence of a proper verification
robs the governing board and the commission of subject matter jurisdiction. Neither
premise is legally valid.
          Although an accusation need not be verified where, as here, it is signed by an
“employee of the agency before which the proceeding is to be held” (Gov. Code,
            7
§ 11503), plaintiff is correct that a statement of charges must be “duly signed and
verified by the person filing them” unless the governing board elects to formulate the
charges itself. (§ 44934; accord, § 44939 [same, for immediate suspension without
      8
pay].) Plaintiff argues that this verification requirement encompasses a requirement that
                                                      9
charges be subscribed under “penalty of perjury.” In support of this argument, plaintiff
cites language from a 1937 case stating that “[t]he provision for a verification requires
merely that what has been properly alleged be affirmed under oath.” (Board of
Education v. Jewett (1937) 21 Cal. App. 2d 64, 69 (Jewett).) He then points to Code of
Civil Procedure section 2015.5, which provides that a requirement of “sworn . . .
verification . . . in writing” may be satisfied by an “unsworn . . . verification, . . . in
writing” that recites it is made “under penalty of perjury.” (Code Civ. Proc., § 2015.5.)




7       Plaintiff argues that the Board’s Chief Human Resources Officer is not a “public
officer,” but her status as a public officer is irrelevant because she is undoubtedly a
district employee and, as explained in footnote 3, consequently an employee of the
“agency before which the proceeding is to be held.”

8      The governing board did not formulate the charges on its own in this case because
the charges presented to it and the accusation the board subsequently produced are
substantively identical.

9      During oral argument, plaintiff further argued that it must be signed and verified
by the person making the charges (that is, by the percipient witnesses to the charged
conduct). This argument is foreclosed by the plain language of the statute, which
requires verification by the “person filing” the charges. (§ 44934.)

                                                8
        We reject this argument for two reasons. First and foremost, a statement of
charges is a pleading, not a piece of evidence. (Kolter v. Commission on Professional
Competence (2009) 170 Cal. App. 4th 1346, 1352 [governing board does not conduct
evidentiary hearing in deciding whether to approve or reject a statement of charges];
Board of Education v. Ballou (1937) 21 Cal. App. 2d 52, 55 [likening statement of charges
to other charging documents, such as indictments].) This is undoubtedly why it may be
filed based on information and belief, rather than personal knowledge. (Jewett, supra, 21
Cal.App.2d at p. 69; accord, Code of Civ. Proc., § 446, subd. (a) [allowing for
verification of civil pleadings on information and belief]; compare Evid. Code, § 702
[generally requiring personal knowledge as prerequisite for admission of evidence].)
Because Code of Civil Procedure section 2015.5 is designed to render out-of-court
statements admissible as evidence (Kulshrestha v. First Union Commercial Corp. (2004)
33 Cal. 4th 601, 605-606 [discussing use of section 2015.5 declarations to oppose
summary judgment motions]), its requirement of a penalty-of-perjury recitation is
irrelevant where, as here, the out-of-court statement has no evidentiary value. Jewett did
not purport to decide the question of whether a penalty-of-perjury declaration is required,
and—notwithstanding its broad language—“‘[i]t is axiomatic that cases are not authority
for propositions not considered.’” (In re Marriage of Cornejo (1996) 13 Cal. 4th 381,
388.)
        Second, even if we assume for the sake of argument that verification does require
a penalty-of-perjury recital, the governing board still substantially complied with the
verification requirement. As a general matter, “substantial compliance” with the
dismissal and suspension procedures “is all that is required.” (Governing Board v.
Commission on Professional Competence (1985) 171 Cal. App. 3d 324, 331 (Governing
Board).) “[T]he purpose of any verification requirement is to assure the good faith of the
allegations contained in the paper.” (In re Marriage of Falcone & Fyke (2008) 164
Cal. App. 4th 814, 825.) Here, the Chief Human Resources Officer who signed the
statement of charges “verifie[d] on information and belief that the foregoing Charges are
true and correct.” If we were to insist that she also certify, under the penalty of perjury,

                                              9
to the truth of the information of which she admittedly (and permissibly) has no personal
knowledge, we would be “allow[ing] hypertechnical procedural oversights to thwart the
orderly process delineated by the statutory scheme” and would be “exalt[ing] form over
substance . . . result[ing] in an abuse of the judicial process.” (Governing Board, at
p. 333.)
       The second premise of plaintiff’s argument—that the absence of a properly
verified statement of charges deprives the governing board of subject matter
jurisdiction—has already been rejected in DeYoung, supra, 228 Cal. App. 4th 568. There,
the statement of charges was presented orally to the board (rather than “in writing,” as
section 44934 requires). (Id. at pp. 572-573.) The court expressly rejected the teacher’s
argument that this defect rendered the subsequent actions of the governing board and the
commission void for want of jurisdiction. (Id. at p. 572.) The court cited two reasons for
its conclusion. First, section 44934 did not specify a remedy for noncompliance; with
such a statute, the court reasoned, “‘the language should be considered directory
[(permissive)] rather than mandatory.’” (Id. at p. 577, quoting In re C.T. (2002) 100
Cal. App. 4th 101, 111; cf. In re Cowan (1991) 230 Cal. App. 3d 1281, 1287-1289 [where
statute specifies that an affidavit “shall” be presented to initiate contempt proceedings,
the total absence of an affidavit voids subsequent proceedings].) Second, at the time
DeYoung was decided and at the time of the district’s actions in this case, section 44944,
subdivision (c)(2) provided that the commission’s decision that an employee “should not
be dismissed or suspended shall not be based on nonsubstantive procedural errors
committed by the school district or governing board unless the errors are prejudicial
errors.” (§ 44944, subd. (c)(2).) DeYoung concluded that this mandate should apply to
section 44934’s verification requirement because doing so not only harmonized the two
statutes governing the same topic, but also dovetailed with the “general tenet” that the
“‘lack of strict compliance with [a statute], in the absence of prejudice, does not render
the subsequent proceedings void.’” (DeYoung, at p. 579, quoting In re Katelynn Y.
(2012) 209 Cal. App. 4th 871, 880.) This is no doubt why other courts have come to the
same conclusion outside the modern educational administrative proceeding context—

                                             10
namely, that “[p]roper verification [is] not a jurisdictional requirement.” (See Jenssen v.
R.K.O. Studios, Inc. (1937) 20 Cal. App. 2d 705, 707; accord, Board of Education v.
Mulcahy (1942) 50 Cal. App. 2d 418, 423 [in special proceeding to dismiss tenured
teacher, verification of complaint not a jurisdictional requirement]); United Farm
Workers of America v. Agricultural Labor Relations Bd. (1985) 37 Cal. 3d 912, 915
[verification of a pleading not a jurisdictional requirement in California; collecting
cases].) Because plaintiff makes no argument on appeal that the allegedly improper
verification constituted prejudicial error, DeYoung and the cases that precede it on this
point apply with full force. Accordingly, we conclude that the governing board and
commission had jurisdiction over the dismissal proceedings against plaintiff.
III.   Constitutional Challenges
       A.     Skelly claim
       Before a permanent public employee can be subjected to more than “minor
disciplin[e],” he or she has a right to certain procedural safeguards prior to the “initial
taking of punitive action.” (Skelly, supra, 15 Cal.3d at p. 215.) Unlike the full-blown
evidentiary hearing that must generally precede final disciplinary action (ibid.), the
safeguards that precede initial action need only “include [(1)] notice of the proposed
[disciplinary] action, [and] the reasons therefor, [(2)] a copy of the charges and materials
upon which the action is based, and [(3)] the right to respond, either orally or in writing,
to the authority initially imposing discipline” “before a reasonably impartial, noninvolved
reviewer” who has the authority to recommend a final disposition. (Ibid.; Williams v.
County of Los Angeles (1978) 22 Cal. 3d 731, 736-737; Bollinger v. San Diego Civil Serv.
Com. (1999) 71 Cal. App. 4th 568, 576.)
       Plaintiff complains that the governing board unconstitutionally subjected him to
immediate suspension without pay. However, the board’s action came after plaintiff was
given three memoranda explaining his misconduct in January, April/May and
August/September 2012; after he was given written notice of suspension and notice of
unsatisfactory acts; and after he and his representative met with the district’s



                                              11
administrator of operations, where he was given an opportunity to present a response to
the charges.
       Plaintiff urges that the administrator of operations was not “reasonably impartial”
because the four letters he sent advised plaintiff that he could, in the alternative, elect to
resign. However, the language in the letters presented resignation as an “[a]lternative[]”
and was in that regard informational rather than coercive. Plaintiff further asserts that the
administrator was biased because he did not advise him that any discipline would be
reported to the Commission on Teacher Credentialing, as required by regulations. (See
Cal. Code. Regs., tit. 5, § 80303.) But this regulation only applies if the teacher is
ultimately dismissed, suspended or placed on administrative leave “as a final adverse
employment action” (ibid.); it has nothing to do with preliminary actions. At oral
argument, plaintiff argued that the administrator only asked plaintiff for his side of the
story, and thereby implicitly treated the truth of the allegations against him as a “foregone
conclusion.” But the administrator gave plaintiff exactly what Skelly requires—namely,
“the right to respond.” (Skelly, supra, 15 Cal.3d at p. 215.)
       In sum, substantial evidence supports the finding that plaintiff was accorded his
Skelly rights.
       B.        Vagueness challenge to “immoral conduct”
       Due process requires that people be given “fair warning” of what is prohibited,
and “[t]he vagueness doctrine ‘bars enforcement of “‘a statute which either forbids or
requires the doing of an act in terms so vague that [people] of common intelligence must
necessarily guess at its meaning and differ as to its application.’”’” (People v. Contreras
(2015) 237 Cal. App. 4th 868, 885, quoting In re Sheena K. (2007) 40 Cal. 4th 875, 890.)
Plaintiff argues that the allegation that he engaged in “immoral conduct” as a basis for
dismissal and for immediate suspension is too vague both on its face and as applied to
him. We reject both challenges.
       Plaintiff’s facial challenge has been heard and rejected by our Supreme Court. In
Morrison v. State Board of Education (1969) 1 Cal. 3d 214, the court construed the term
“immoral conduct” in the Education Code to mean “conduct indicat[ing] that the

                                              12
petitioner is unfit to teach.” (Id. at p. 229; accord, Board of Education v. Jack M. (1977)
19 Cal. 3d 691, 697.) Morrison went on to enumerate eight different factors bearing on
unfitness to teach, including (1) “the likelihood that the conduct may have adversely
affected students or fellow teachers,” (2) “the degree of such adversity anticipated,”
(3) “the proximity or remoteness in time of the conduct,” (4) “the type of teaching
certificate held by the party involved,” (5) “the extenuating or aggravating circumstances,
if any, surrounding the conduct,” (6) “the praiseworthiness or blameworthiness of the
motives resulting in the conduct,” (7) “the likelihood of the recurrence of the questioned
conduct,” and (8) “the extent to which disciplinary action may inflict an adverse impact
or chilling effect upon the constitutional rights of the teacher involved or other teachers.”
Once construed in this fashion, Morrison concluded that the term “immoral conduct” was
“constitutional on its face” and not vague. (Id. at pp. 218, 229-230.) Plaintiff asserts that
the term is still vague because it is used in both sections 44932 and 44939, and thus may
have different meanings in each section. However, this ignores the general maxim that
words used in one part of a statutory scheme are presumed to have the same meaning
when used in another part of the same scheme. (See People v. Blackburn (2015) 61
Cal. 4th 1113, 1125.)
       Plaintiff’s as applied challenge is moot. After plaintiff filed this appeal
challenging the denial of his motion to dismiss, the parties agreed to have an
administrative law judge conduct the evidentiary hearing on plaintiff’s dismissal (in lieu
of the commission). At that hearing, the judge upheld plaintiff’s dismissal on some
grounds, but found that he had not engaged in “immoral conduct.” In light of this ruling,
of which we take judicial notice (Evid. Code, §§ 452 & 459), plaintiff’s challenge to the
“immoral conduct” ground is moot. (People v. J.S. (2014) 229 Cal. App. 4th 163, 170
[“(A)s a general matter, an issue is moot if ‘any ruling by (the) court can have no
practical impact or provide the parties effectual relief’ (Citation.)”].)




                                              13
                                   DISPOSITION
     The judgment is affirmed. Plaintiff to bear costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.

                                                     _______________________, J.
                                                           HOFFSTADT


We concur:

____________________________, P.J.
           BOREN

____________________________, J.
      ASHMANN-GERST




                                          14